Citation Nr: 0418144	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a residual 
disability due to a head injury to include sinusitis and 
headaches.  

2.  Entitlement to service connection for a disability of the 
feet to include eczema and fungus and a residual disability 
due to frostbite of the feet.   

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine and lumbar spine. 

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2001 and 
February 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The August 
2001 rating decision denied entitlement to service connection 
for residuals of a head injury, residuals of frostbite and 
degenerative joint disease of the cervical and lumbar spines.  
The February 2003 rating decision granted service connection 
for post traumatic stress disorder (PTSD) and assigned a 10 
percent rating from May 17, 2000.   

In an April 2002 rating decision, entitlement to service 
connection for a lung disability was denied.  The veteran was 
notified of this decision on April 30, 2002.  He filed a 
notice of disagreement in October 2002.  In February 2003, a 
statement of the case was issued.  However, the veteran did 
not file a substantive appeal, and this issue was not 
certified for appeal.  Thus, this issue is not before the 
Board for appellate consideration.  See 38 C.F.R. § 20.200 
(2003).

In June 2004, the veteran's motion for advancement on the 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003) was granted.  

The issues of entitlement to service connection for 
disability due to a head injury, disability of the feet, and 
degenerative joint disease of the cervical spine and lumbar 
spine, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected PTSD is principally manifested by 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of depression, anxiety, nightmares, intrusive 
thoughts, chronic sleep impairment, and occasional 
flashbacks; there is no evidence that the PTSD causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships. 


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

In letters dated in December 2000, January 2001, February 
2001, March 2001, May 2001, and October 2002, VA notified the 
veteran of the evidence needed to substantiate the claims and 
offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
letters told the veteran that he could submit evidence.  The 
veteran was notified of the evidence the RO obtained in the 
statement of the case and the supplemental statements of the 
case.  In the September 2003 supplemental statement of the 
case, the RO notified the veteran of the need to submit 
relevant evidence in his possession.  

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction decision is issued on a claim, a 
service-connection claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  In the present case, the VCAA notice 
was provided prior to the initial adjudication in August 
2001.  The veteran did not submit additional evidence in 
response to the September 2003 supplemental statement of the 
case, which advised him to submit any additional evidence in 
his possession.  Therefore, he was not prejudiced by the 
delay in receiving this aspect of the required notice.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The only 
service medical records available are records dated in 1944.  
The Board notes that complete copies of the veteran's service 
medical records are not available and were destroyed in a 
fire in 1973.  The record shows that in October 1957, the 
Adjutant General sent copies of the veteran's service 
clinical records to the RO.  In February 1986, the RO 
requested copies of the veteran's physical examination 
reports at induction and separation from the National 
Personnel Records Center (NPRC).  In February 1986, the NPRC 
informed the RO that there were no medical records on file 
and it was a fire-related case.  In November 2001, the RO 
again requested the veteran's service records from the NPRC.  
In May 2001, the NPRC informed the RO that the veteran's 
records were fire-related and the information could not be 
reconstructed.  The Board finds that based upon the responses 
from the NPRC, it is reasonably certain that complete copies 
of the veteran's service medical records do not exist and 
further efforts to obtain these records would be futile.

Pertinent private medical records dated from 1960 to 2003, 
and VA treatment records dated from 1950 to 2003 were 
obtained.  There is no identified relevant evidence that has 
not been accounted for.  The Board notes that in a December 
2002 contact, the veteran indicated that he had no additional 
evidence to submit.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran was afforded a VA examination to determine the 
severity of the PTSD.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

38 C.F.R. § 4.130, Diagnostic Code 9411 provides these 
ratings for PTSD:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent:  Occupational and social 
impairment due to mild or transient 
symptoms that decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or symptoms controlled by 
continuous medication.

0 percent:  A mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational or social functioning or to 
require continuous medication.
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  DSM-IV.

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Analysis

Entitlement to an initial rating in excess of 10 percent for 
PTSD

The assignment of an evaluation shall be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
See 38 C.F.R. § 4.126 (2003).  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2003).

The Board finds that when all of the evidence that bears on 
occupational and social impairment is considered, the 
veteran's disability picture due to the PTSD more closely 
approximates the criteria for the 30 percent rating under 
Diagnostic Code 9411 based upon the findings that the PTSD 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, nightmares, occasional 
flashbacks, chronic sleep impairment, and intrusive thoughts, 
although the veteran generally functioned satisfactorily, 
with routine behavior, self-care, and conversation normal.  

The evidence of record shows that the veteran's primary PTSD 
symptoms are chronic sleep impairment, nightmares, occasional 
flashbacks, intrusive thoughts, anxiety, and periods of 
depression.  A June 2001 VA examination report indicates that 
the veteran had nightmares about World War II once or twice a 
month.  The examiner indicated that the veteran's GAF score 
was 65 and his impairment was characterized in the mild 
range.  GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV. 

In statements dated in April 2001, October 2002, January 
2003, and April 2003, Dr. E.A., the veteran's treating 
psychologist, indicated that the veteran's PTSD symptoms 
included nightmares, flashbacks, intrusive thoughts, memories 
and dreams of World War II combat events, emotional numbing, 
hyper-alertness and startle response, difficulty thinking, 
concentrating or remaining on task, significant memory loss, 
anxiety reactions, and survivor's guilt.  

The veteran's VA mental health treatment records dated from 
1998 to 2002 show GAF scores for PTSD ranging from 50 to 55.  
The VA treatment records indicate that the veteran was on 
medication for the PTSD symptoms.  Scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV.

The October 2002 VA examination report indicates that the 
veteran reporting experiencing nightmares one or two times a 
month.  The veteran had flashbacks two or thee times a year.  
He had intrusive thoughts one to three times per week.  The 
examiner concluded that the veteran had mild to moderate 
impairment in adaptation and interaction in social 
functioning due to the PTSD.  The examiner indicated that it 
appeared that in the past, the PTSD caused mild to moderate 
impairment in his flexibility and efficiency in an 
occupational setting.  The examiner noted that the veteran 
was retired for several years now.  The examiner indicated 
that the veteran's overall level of disability was mild.  His 
GAF score was 62.  GAF scores ranging between 61 to 70 
reflect some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV.  

The evidence shows that the veteran's symptoms were not fully 
controlled on medication, although medication improved the 
symptoms.  The medical evidence shows that the impairment due 
to the PTSD causes more than mild or transient symptoms.  The 
GAF scores show that the veteran's PTSD symptoms ranged from 
mild to moderate to serious with most scores being in the 
mild to moderate range.  The evidence shows that the veteran 
has mild to moderate impairment in flexibility and efficiency 
in an occupational setting, not a decrease in work efficiency 
and ability only during periods of significant stress.   

As the GAF scores show, the veteran's disability has been 
assesses most often as being between mild and moderate.  The 
Board finds that when all of the evidence that bears on 
occupational and social impairment is considered, the 
veteran's disability picture due to the PTSD more closely 
approximates the criteria for the 30 than 10 percent rating 
under Diagnostic Code 9411.  

The record does not document most of the symptomatology 
listed under the criteria for a 50 percent evaluation.  For 
instance, there is no evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  

The October 2002 VA examination report indicates that affect 
was normal; spontaneous speech was fluent, grammatical, and 
free of paraphasia; and response sentences were normal.  The 
veteran demonstrated adequate attention and he was not 
distractible.  The veteran was logical and goal directed.  
There was no evidence of disorder in thought process or 
content.  The June 2001 VA examination report indicates that 
the veteran's affect was appropriate.  Thought processes were 
goal directed and relevant.  Memory was good to fair for 
remote, recent, and immediate material.  The examiner noted 
that the veteran described his mood as fair.  The examiner 
indicated that the veteran's mood seemed euthymic but was 
appropriately sad when the veteran was talking about his poor 
health and his wife not being there and when talking about 
his war experiences.  The veteran demonstrated good judgment.      

The veteran's treating psychologist, Dr. E.A. has reported 
that the veteran had significant memory loss and difficulty 
concentrating, thinking, and remaining on task.  However, as 
noted above, this degree of memory and concentration 
impairment was not found upon the VA examinations.  The Board 
also notes that a VA treatment record dated in June 2001 
shows that the veteran had good long-term memory and a 
November 2002 VA treatment record notes that the veteran's 
memory was improving.  

The evidence of record shows that the veteran does not have 
difficulty in establishing and maintaining effective work and 
social relationships.  The October 2002 VA examination report 
notes that the veteran has been married for 57 years.  He and 
his wife currently lived in a nursing home, although they 
were not living in the same unit.  The June 2001 VA 
examination report indicates that the veteran reported that 
he had six children and he was close to them.  At that point 
in time, the veteran was still attending church, he saw his 
friends, visited his wife at the nursing home, and he worked 
at a part-time job at a recycling plant.  

Accordingly, the Board finds that the veteran does not have 
occupational and social impairment with reduced reliability 
and productivity, and that the criteria for a 50 percent 
evaluation are not met.  

Lastly, the Board notes that during the pendency of this 
appeal, in March 2003, the veteran entered a nursing home.  
The evidence of record shows that this placement was due to 
multiple medical problems including chronic obstructive 
pulmonary disease with oxygen dependence, coronary artery 
disease, pacemaker placement, laryngeal cancer, prostate 
cancer, and arthritis.  There is no evidence that the veteran 
was placed in a nursing home due to his PTSD.  

Review of the record further reveals that in June 2003, the 
RO found the veteran to be incompetent.  The record shows 
that the veteran himself requested that VA appoint his 
daughter as his fiduciary in March 2003.  The finding of 
incompetency was based upon the veteran's impairment due to 
multiple physical disabilities.  For instance, an April 2003 
VA examination indicates that the veteran's cognitive 
functioning was not totally normal and he had a possible 
seizure disorder.  The Board notes that there is no medical 
evidence which establishes that the veteran's incompetency is 
due to the service-connected PTSD.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 30 
percent evaluation is warranted for the service-connected 
PTSD since the date of service connection.  It appears from 
the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted.

In summary, a 30 percent initial disability evaluation is 
warranted for the service-connected PTSD, for the reasons and 
bases described above.  The benefit sought on appeal is 
granted to that extent.


ORDER

Entitlement to a 30 percent disability evaluation for PTSD is 
granted.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

At the hearing before the RO in October 2002, the veteran 
stated that, while serving in Austria, he fell off a truck 
and injured his back and head.  He stated that he began 
having pain in his neck six months after the back injury.  
There is medical evidence of a current diagnosis of 
degenerative joint disease of the cervical and lumbar spines.  
As discussed above, almost all of the veteran's service 
medical records are presumed to have been destroyed in a 1973 
fire at the NPRC.  The service medical records which are 
associated with the claims file do not reflect complaints or 
diagnosis of a back or neck disability.  The veteran is 
competent to testify as to his in-service back injury and 
symptoms.  See Espiritu, supra.

The Board finds that an examination is necessary to obtain a 
competent opinion as to whether the degenerative joint 
disease of the lumbar spine and cervical spine is related to 
service to include the back injury in service.  

The veteran also asserts that he incurred headaches and 
sinusitis as residuals of a head injury in service.  At the 
hearing before the RO in October 2002, the veteran stated 
that while serving in Europe during World War II, he injured 
his head when he fell off a truck.  He was also hit in the 
head by a shovel when two other soldiers were digging their 
guns in.  The service medical records do not document a head 
injury in service.  However, the medical evidence of record 
shows that the veteran has been treated for chronic sinusitis 
and headaches.  Service medical records dated in July 1944 
indicate that the veteran had a cold nearly all the time and 
he had many bouts of sneezing.  An October 1944 service 
medical record notes that the veteran had complaints of a 
cold and he had nasopharyngitis.  The Board finds that an 
examination is necessary to obtain a competent opinion as to 
whether the chronic sinusitis first manifested in service or 
is related the head injuries in service.  

With regard to the disability of the feet, the veteran 
testified that during service he was unable to change his 
sock as often as needed and that he developed a burning 
sensation in the feet.  He further testified that he has 
continued to have this symptom since service.  He is 
competent to testify to his symptoms and to the conditions of 
service.  An examination is needed to determine whether he 
has a current disability of the feet that is attributable to 
service.

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent, and etiology of the 
lumbar spine and cervical spine 
disabilities.   

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current degenerative joint disease of 
the lumbar spine and cervical spine is 
related to service to include the back 
injury in service.  The examiner should 
provide a rationale for these opinions.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and etiology of the residuals of 
a head injury to include chronic 
sinusitis and headaches.   

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the chronic sinusitis is related to the 
head injuries in service or first 
manifested in service.  Attention is 
invited to the service medical records 
dated in July 1944 and October 1944 which 
show that the veteran had a cold nearly 
all the time and sneezing.  The examiner 
should report any other residuals of the 
head injuries in service, including any 
scars or headaches.  The examiner should 
provide a rationale for these opinions.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.

3.  The veteran should be afforded VA 
podiatry and dermatology examinations to 
determine the nature, extent, and 
etiology of any current foot disability.   

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner(s) should express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current foot disability is related to 
disease or injury during service. 

4.  Then the RO should readjudicate the 
issues of entitlement to service 
connection for degenerative joint disease 
of the lumbar and cervical spines and 
entitlement to service connection for 
residuals of a head injury to include 
sinusitis and headaches.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



